Citation Nr: 0613183	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969, and from January 1991 to March 1991.  
Further, the record indicates he had additional service in 
the National Guard.  He died in September 2000, and the 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the claim.

This case was previously before the Board in February 2004, 
at which time it was remanded for additional development.  As 
a preliminary matter, the Board finds that the February 2004 
remand directives have been substantially complied with, and, 
accordingly, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the appellant submitted evidence 
directly to the Board, accompanied by a waiver of initial 
consideration of this evidence by the RO in accord with 
38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran died in September 2000, and his death 
certificate lists his immediate cause of death as squamous 
cell carcinoma of the esophagus.  In addition, there is 
medical evidence, including a revision of the death 
certificate in January 2006, which indicates that lung 
metastasis and cardiac arrest - rheumatic heart disease also 
caused and/or contributed to the veteran's death.

3.  During his lifetime, the veteran was not service-
connected for any disability.  Further, service connection 
was denied for rheumatic heart disease during his lifetime, 
and nothing indicates he ever submitted a claim of service 
connection for squamous cell carcinoma of the esophagus.

4.  The cause of the veteran's death was not related to 
either of his periods of active duty.


CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  
Here, the appellant was sent preadjudication notice by 
correspondence dated in August 2001 prior to the March 2002 
rating decision that is the subject of this appeal.  

The Board acknowledges that the Court indicated in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), that a 
claimant should be notified of potential disability rating(s) 
and the assignment of effective date(s) as part of the 
notification provided in the initial service connection 
claim.  However, for the reasons detailed below, the 
preponderance of the evidence is against the establishment of 
service connection for the cause of the veteran's death.  
Consequently, it does not appear the appellant is prejudiced 
by the Board's adjudication of these claims without providing 
such notice

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In view of 
the foregoing, the Board finds that the appellant was 
notified and aware of the evidence needed to substantiate her 
claims and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the appellant's has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  Nothing in the record indicates the 
appellant identified the existence of any relevant evidence 
that has not been obtained or requested.  Although she 
initially indicated on her March 2003 Substantive Appeal that 
she wanted a Board hearing in conjunction with his appeal, 
she withdrew this hearing request in May 2003.  VA has also 
assisted the appellant and her representative throughout the 
course of this appeal by providing them with the SOC and the 
SSOCs which informed them of the laws and regulations 
relevant to the veteran's claims.  Moreover, for the reasons 
stated below, the Board finds that the preponderance of the 
evidence is against her claim, and, as such, no additional 
development to include a medical opinion is warranted based 
on the facts of this case.  Accordingly, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Here, the veteran's death certificate reflects that he died 
in September 2000, and his immediate cause of death was 
listed as squamous cell carcinoma of the esophagus.  Further, 
this certificate reflects that the approximate interval 
between onset and death was 3 months.  In addition, the 
record reflects that the death certificate was revised in 
January 2006 to reflect that his immediate cause of death was 
squamous cell carcinoma of the esophagus with lung 
metastasis.  Moreover, this document indicates cardiac arrest 
- rheumatic heart disease also caused and/or contributed to 
the veteran's death.  In addition, a March 2005 private 
medial statement noted that the veteran was admitted to the 
emergency room in September 2000 with a history of being in 
full blown cardiac arrest, that he was subsequently 
pronounced dead from cardiopulmonary arrest, and that it was 
probable that his previous cardiac disease and cancer caused 
his death.

Initially, the Board notes that there are no competent 
medical findings of squamous cell carcinoma of the esophagus, 
nor lung metastases, in the veteran's service medical records 
for either period of active duty, to include his service 
examinations.  Moreover, the post-service medical records 
reflects that these disabilities were first diagnosed years 
after his separation from service.  The Court has indicated 
that he normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991)

The appellant has contended that the appellant's death is 
directly related to his active service.  She has submitted 
evidence indicating that his cancer was due to Agent Orange 
exposure.  Further, she has asserted that his rheumatic heart 
disease was directly related to active service, and it is 
noted that similar contentions were advanced by the veteran 
during his lifetime.  In addition, she has asserted that his 
cause of death was due to in-service radiation exposure due 
to his duties as a radar operator, and/or asbestos exposure 
that occurred while serving aboard ship during active 
service.  The Board will address each of these contentions 
below.

Regarding the Agent Orange claim, the evidence submitted in 
support of the appellant's claim includes a February 2003 
private medical statement from G. L. L., M.D. (hereinafter, 
"Dr. L") who is identified as a radiation oncology 
specialist.  Dr. L noted that his facility treated the 
veteran for squamous cell carcinoma of the esophagus with 
lung metastases in the summer of 2000, and that he died of 
this disease before he could complete the planned course of 
therapy.  In addition, Dr. L stated that the veteran had been 
exposed to Agent Orange during his service in Vietnam.

The Board acknowledges that the governing law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service." 38 U.S.C.A. § 1116(f).  Further, the 
Board acknowledges the veteran had active service during this 
period.  However, the record reflects that his service during 
this period was with the Navy and aboard ship.  

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 
(a)(6)(iii).  Moreover, in VAOPGCPREC 27-97, the VA General 
Counsel held that service aboard a deep-water naval vessel in 
the waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam without 
evidence showing actual visitation to the Republic of 
Vietnam.  The Board is bound by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c)

A thorough review of the veteran's service personnel records 
does not support a finding that he actually visited the 
Republic of Vietnam during the relevant period or that he was 
otherwise exposed to herbicides during this period.  
Moreover, while respiratory cancers, to include cancer of the 
lung, are among the conditions presumptive associated with 
herbicide exposure under 38 C.F.R. § 3.309(e), cancers of the 
esophagus are not.  Thus, it does not appear the presumptive 
provisions regarding herbicide exposure are applicable to 
this case.  In fact, it was acknowledged in a February 2006 
statement submitted on behalf of the appellant that the 
veteran was likely not exposed to Agent Orange.  Further, the 
Board notes that the February 2003 statement from Dr. L did 
not actually relate the veteran's squamous cell carcinoma to 
the purported Agent Orange exposure; the statement only 
acknowledged his treatment for the carcinoma and that he had 
a history of Agent Orange exposure in Vietnam.

With respect to the veteran's rheumatic heart disease, 
service connection was denied for this disability during his 
lifetime by a July 1999 Board decision which found that it 
pre-existed service and was not aggravated therein.  Among 
other things, the Board stated in that decision that medical 
records dated in 1959 diagnosed rheumatic fever and noted 
that he had a slightly rapid heart rate, with no murmur; that 
records dated in 1962 included findings of rheumatic heart 
disease, as well as a Grade I systolic murmur audible only at 
apex; that his March 1965 reserve enlistment examination 
noted that he reported a history of rheumatic fever, but the 
examining physician noted the veteran had no present 
residuals.  Further, the Board found there was no increase in 
disability during the veteran's periods of service as he 
apparently received no medical care during service, the 
disability did not restrict his physical activities in any 
way, and there was no medical evidence of ongoing treatment 
for his heart disease.

The Board acknowledges in claims for service connection for 
cause of death, unlike claims for accrued benefits and 
certain other types of death benefits which are an exception 
to the general rule, "issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime."  38 C.F.R. § 20.1106; cf. Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996) (noting that an accrued 
benefits claim is derivative of the veteran's claim).  
Moreover, the law provides that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  History provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To 
rebut the presumption of sound condition under section 1111 
of the statute for disorders not noted on the entrance or 
enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Nevertheless, there has been no change in the evidence as 
summarized above from the July 1999 Board decision.  Then and 
now, there is competent medical evidence which diagnosed the 
veteran's rheumatic heart disease prior to his first period 
of active duty, and he reported this history at his initial 
Reserve examination.  As such, there is clear and 
unmistakable evidence that the veteran's rheumatic heart 
disease pre-existed service.  Further, as there appears to be 
no medical evidence showing an increase in severity during 
active service, the evidence clearly and unmistakably 
reflects that it was not aggravated therein.  Moreover, no 
competent medical evidence is of record which would otherwise 
support a finding that this disease was aggravated by active 
service.  

The appellant has also asserted that the veteran's death was 
due to either in-service radiation exposure from his duties 
as a radar operator, and/or asbestos exposure from having 
served aboard ship.  Initially, the Board acknowledges that 
the veteran's service personnel records, to include his DD 
Form 214, reflects that his military occupational specialty 
(MOS) was that of a radarman/radar operator.  Further, 
cancers of the esophagus is one of the disabilities 
presumptive associated with radiation-exposure under 
38 C.F.R. § 3.309(d), as well as exposure to ionizing 
radiation under 38 C.F.R. § 3.311.  However, radar operator 
is not one of the radiation risk activities identified in the 
regulations, nor does the veteran's service records reflect 
that he otherwise participated in such an activity and/or was 
exposed to ionizing radiation.  Thus, these regulatory 
presumptive provisions do not appear to be applicable in this 
case.

Regarding the asbestos exposure contention, the appellant has 
submitted a March 2004 statement from Dr. L, who again notes 
that the veteran was treated at his facility for squamous 
cell carcinoma of the esophagus with lung metastases in the 
summer of 2000, and that he died before he completed his 
planned course of therapy.  Further, Dr. L now states that 
the veteran had a history of asbestos exposure during his 
military service.  However, as with his prior statement of 
February 2003 which noted a history of Agent Orange exposure, 
Dr. L does not actually provide a competent medical opinion 
linking the cause of the veteran's death to this history of 
in-service asbestos exposure.  As the Court has noted, 
"[e]vidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' . . . ."  LeShore v. Brown, 8 Vet. App. 406, 410 
(1995).  Moreover, there is nothing in the record to suggest 
Dr. L had access to the veteran's service records in making 
this statement.  Thus, it appears that Dr. L's statement is 
be based solely upon the history provided by the veteran.  
Consequently, even if Dr. L's statement actually linked the 
cause of the veteran's death to asbestos exposure, this 
statement would be entitled to no probative value unless the 
record supports a finding that he had such exposure during 
active service.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (citing Black v. Brown, 5 Vet. App. 177 (1993) 
(medical evidence was inadequate where medical opinions were 
general conclusions based on history furnished by appellant 
and on unsupported clinical evidence)); Swann v. Brown, 5 
Vet. App. 229 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

In claims based upon in-service asbestos exposure, VA must 
determine whether military records demonstrate such exposure 
during service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  M21-1, Part VI, 7.21(a)(1).  The clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  M21-1, Part VI, 
7.21(c).  Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  M21-1, Part VI, 
7.21(b)(1).  See VAOPGCPREC 4-2000.

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.

The Board acknowledges that the veteran served aboard ships 
during his first period of active service, and that the 
appellant has submitted articles indicating that one of the 
ships the veteran served aboard underwent repairs in 1967.  
However, neither these articles, nor the veteran's service 
medical and/or personnel records, confirm that he was 
actually exposed to asbestos during service.  

Further, even if the Board were to presume in-service 
asbestos exposure, there is no way to determine the extent of 
such exposure.  Moreover, his death certificate lists his 
usual occupation as manufacturing technician, which indicates 
he worked in one of the occupations identified by the M21-1 
provisions as involving asbestos exposure.  In short, there 
is evidence which suggests he may have had post-service 
asbestos exposure, but, again, no indication as to the extent 
of such exposure.  As such, any opinion relating the 
conditions which caused and/or contributed to the veteran's 
death to such exposure would be speculative at best.  VA 
regulations make clear that the benefit of the doubt doctrine 
is only applicable when it is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  
Simply put, an award of service connection cannot be granted 
based upon resort to pure speculation and/or remote 
possibility.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death, and must be denied.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, no additional development, to include a 
medical opinion, is warranted based upon the facts of this 
case.  Moreover, to request an examination and/or medical 
opinion on the contended causal relationship at this late 
date would require a clinician to review the same record as 
summarized above: service medical records that do not show a 
diagnosis of squamous cell carcinoma of the esophagus and/or 
lung metastasis during active service, as well as the absence 
of medical findings of these disabilities until years after 
service; competent medical evidence which reflects that the 
rheumatic heart disease pre-existed service and was not 
aggravated therein; and no competent medical evidence linking 
the cause of the veteran's death to active service.  Under 
these circumstances, any opinion on whether the cause of the 
veteran's death is linked to service, would obviously be 
speculative.  Simply put, there is no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link the disabilities which caused the veteran's death to his 
military service.  Thus, the Board finds that no further 
development is warranted.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


